IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20854
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DAVID JAMES FAUCHER,
also known as DAVID JAMES FANCHER,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CR-95-1
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     David James Faucher challenges the district court’s order

that his federal sentence for his instant conviction of felon in

possession of a firearm run consecutively to his state sentence

for his revocation of parole with respect to his prior aggravated

robbery offense.   Faucher acknowledges that his argument is

foreclosed by this court’s decision in United States v.

Alexander, 100 F.3d 24 (5th Cir. 1996), but seeks to raise it to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20854
                               -2-

preserve the issue for further review.   In light of Alexander,

the district court’s order that Faucher’s federal sentence for

his instant offense run consecutively to his state sentence for

his revoked parole was not error.

     AFFIRMED.